In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-247 CR

____________________


ROSE ANNA LORAH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 95801




MEMORANDUM OPINION
 We have before the Court a request from the appellant, Rose Anna Lorah, to dismiss
her appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by appellant
personally and joined by counsel of record.  No opinion has issued in this appeal.  The
motion is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED. 	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Opinion Delivered June 25, 2008
Do not publish
Before McKeithen, C.J., Kreger and Horton, JJ.